Entered: July 24th, 2019
                              Case 19-19885      Doc 8     Filed 07/24/19    Page 1 of 1
Signed: July 23rd, 2019

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                                at Greenbelt

          In Re:                                              *
                                                              *
                     Ricardo David Barrantes,                 *      Case No.    19-19885-LSS
                                                              *      Chapter     7
                                                              *
                                            Debtor.           *

                                  ORDER GRANTING TEMPORARY WAIVER
                                  OF CREDIT COUNSELING REQUIREMENT

                  Upon consideration of Debtor’s request for a temporary waiver of the credit counseling

       requirement, and sufficient exigent circumstances explained by the Debtor in writing, it is by the

       United States Bankruptcy Court for the District of Maryland,

                  ORDERED, that Debtor’s request for a temporary waiver of the obligation to file a Credit

       Counseling Certificate is hereby GRANTED; and it is further

                  ORDERED, that the Debtor shall obtain credit counseling from an approved nonprofit

       budget and credit counseling agency as required by 11 U.S.C. § 109(h)(1) and shall file a Credit

       Counseling Certificate received from such an agency no later than thirty (30) days from the filing of

       Debtor’s bankruptcy petition.

       cc:        Debtor
                  Chapter 7 Trustee – G. Rosen
                                                      End of Order
